Citation Nr: 1827408	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1999 to November 2001, from June 2004 to December 2005, and from June 2006 to October 2007.  He received the Purple Heart and the Combat Action Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
The Veteran appeared at a Board hearing in August 2010 before a Veterans Law Judge who is no longer with the Board.  The Veteran was notified of this and was presented with the opportunity to testify at another hearing.  In February 2018 correspondence, the Veteran responded that he did not wish to appear at another hearing and wished to have his claim advanced for a decision. 

This claim has been before the Board on multiple occasions and remanded for further development.  Most recently, in June 2014, the Board remanded the claim to afford the Veteran a new VA examination and to attempt to obtain active duty and National Guard service treatment records.  The service records have been associated with the claims file.  VA's attempts to schedule the Veteran for a new examination are discussed further below. 


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise that the Veteran's left knee status post-arthroscopy and partial meniscectomy were caused by or incurred in service. 

2.  The preponderance of the evidence is against a finding that a right knee disability was caused by or incurred in service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left knee status post-arthroscopy and partial meniscectomy, claimed as left kneed disability, have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.304, 3.310 (2017). 

2.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection 

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).


A.  Left Knee

The Veteran contends that he has a left knee disability related to two separate in-service causes.  First, he claims that he has chronic bilateral knee pain due to carrying heavy combat gear during service in Iraq.  October 2010 Hearing, p. 14.  He also claims that he suffers from the effects of shrapnel behind his left knee from an improvised explosive device (IED) in 2005, for which he did not seek immediate treatment.  

If a veteran engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of injury or disease incurred or aggravated in combat.  This is true even if there is no official record of such occurrence or aggravation, provided that the evidence is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  Here, the Veteran was awarded the Purple Heart and the Combat Action Badge; the Board concedes combat service. 

The Veteran's testimony regarding the incurrence of a shrapnel wound to the left knee during combat is consistent with the circumstances of his service.  The Veteran reports that he was exposed to multiple IED explosions while serving in Iraq.  Service treatment records from September 2006 show that he was treated for localized pain in the knee and was reported as having remaining shrapnel in his leg from an incident a year prior.  Furthermore, the record does not contain evidence to rebut the Veteran's statements regarding the combat injury.  Requirement of an in-service injury has therefore been satisfied. 

In April 2009 the Veteran underwent arthroscopic surgery to remove shrapnel from behind his left knee and received a partial meniscectomy.  VA treatment records from March 2010 show that the Veteran experienced left knee pain that felt "like he [had] been hit with a hammer in his knee."  His physician gave a post-operative diagnosis of left knee internal derangement and left knee foreign body.  A followup appointment noted residual shrapnel fragments.  In March 2014 the Veteran underwent a VA examination.  The examiner incorrectly stated that the left knee status post-arthroscopy with partial meniscectomy and shrapnel excision were already service connected.  When notified that the conditions were not already service connected and asked for an addendum opinion, the examiner did not clarify his prior opinion. 

Given the presumed in-service injury, a current diagnosis that is directly related to the in-service injury, and the March 2014 examiner's apparent assumption that the condition was already service-connected, the evidence is at least in relative equipoise that the Veteran's left knee status post-arthroscopy and partial meniscectomy was caused by or incurred in service.  Therefore, service connection for this condition is granted. 

B.  Right Knee

Regarding the right knee, the Veteran's medical history notes an ongoing problem of knee arthralgia dated to February 2009 but there is no other evidence of a currently diagnosed disability of the right knee.  Arthralgia is defined as pain in a joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In Saunders v. Wilkie, No. 2017-1466, 2018, U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), the United States Court of Appeals for the Federal Circuit ruled that pain resulting in functional impairment is a disability for VA compensation purposes, even if there is no underlying diagnosis.  The Veteran has reported functional impairment such as difficulty running.  Furthermore, a March 2014 VA examination showed limited motion of the right knee and lateral instability.  Therefore, the Veteran has a currently diagnosed disability for VA purposes. 

What remains at issue is whether there was an in-service incurrence and whether there is nexus between the current disability and service.  As was noted above, the Veteran contends that he began developing chronic bilateral knee pain due to carrying heavy combat gear during service in Iraq.  In a June 2004 post-deployment assessment, the examiner reported that the Veteran complained of back, shoulder, and knee pain from carrying weapons and his combat load while on deployment.  In April 2005, he was restricted from running for four weeks, but only due to bilateral shin pain.  In an October 2005 separation examination, he once again complained of back, shoulder, and knee pain from carrying weapons and his combat load.  In January 2006, however, he passed his Army physical fitness test and was able to perform a two-mile run.  In service treatment records from September 2006 the Veteran complained only of left knee pain that he attributed to residual shrapnel fragments.  In July 2007, he once again reported that he had experienced back and knee pain for which he did not seek treatment.  

There is evidence, therefore, that the Veteran experienced recurrent-though not consistent-in-service right knee pain, even if no specific incident or injury was identified as the cause.  There is no medical evidence, however, providing a link between current right knee arthralgia and in-service events.  VA treatment records show complaints of bilateral knee pain beginning in November 2008.  The Veteran reported that he could not run for more than a mile before his knees began to hurt and physical examination revealed crepitus bilaterally.  Subsequently, his complaints of knee pain focused solely on the left knee as he underwent the surgery to remove shrapnel.  The Veteran once again complained of bilateral knee pain following a motorcycle accident in August 2010.  

In June 2011, the Veteran underwent a VA examination.  The examiner found no diagnosis of any abnormality of the right knee, however the examination was deemed inadequate as it did not address findings of arthralgia in the Veteran's medical records.  In March 2014 he underwent a new VA examination.  There, the examination showed limitation of motion of the right knee with pain.  The examiner reported lateral instability of the right knee but stated that the impression was otherwise unremarkable.  He did not provide a nexus statement related to the right knee and did not clarify his opinion upon request.  Accordingly, the Board remanded the claim in June 2014 to afford the Veteran a new examination.  Subsequent to that remand, VA attempted to schedule the Veteran for a new examination in September 2016, November 2016, and April 2017.  The Veteran did not report to any of the examinations and has not provided good cause as to his failure to report.  

When a claimant fails to report for an examination scheduled in conjunction with a compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Here, although there is evidence of a current disability and in-service injury, there is no medical evidence providing a nexus between the two, especially in the absence of a corrected medical examination.  Therefore, the preponderance of the evidence is against a finding of entitlement to service connection for a right knee disability.  As the preponderance of the evidence is against this finding, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for left knee status post-arthroscopy for shrapnel residuals and partial meniscectomy, claimed as a left knee disability, is granted. 

Entitlement to service connection for a right knee disability is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


